Citation Nr: 1231640	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits. 

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity for accrued benefits purposes.

4.   Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity for accrued benefits purposes

5.  Entitlement to service connection for a gall bladder disorder for accrued benefits purposes.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for arthritis of the lumbar spine for accrued benefits purposes.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy for accrued benefits purposes.

8.  Entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy for accrued benefits purposes.  

9.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction for accrued benefits purposes.

10.  Entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes.

11.  Entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ for accrued benefits purposes.

12.  Entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  Service in Vietnam is evidenced in the record.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claims.  The appellant disagreed and perfected an appeal.

The issues pertaining to entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity for accrued benefits purposes; entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity for accrued benefits purposes; service connection for a gall bladder disorder for accrued benefits purposes; whether new and material evidence has been submitted to reopen a previously denied claim for service connection for arthritis of the lumbar spine for accrued benefits purposes; entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy for accrued benefits purposes; entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy for accrued benefits purposes; entitlement to an initial compensable disability rating for service-connected erectile dysfunction for accrued benefits purposes; entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes; entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ for accrued benefits purposes; entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1967 to April 1970.  He died in May 2005.  The appellant is the Veteran's surviving spouse.

2.  The cause of the Veteran's May 2005 death was listed on his certificate of death as cardiovascular collapse and septic shock.

3.  At the time his death, the Veteran was service-connected for diabetes mellitus type II.

4.  The preponderance of the medical and other evidence of record supports a finding that his service-connected diabetes mellitus type II disability contributed to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's death was substantially or materially contributed to by a disability or disease incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The criteria for payment of service-connected burial benefits have been met. 38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§  3.312, 3.1600 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, as the Veteran's surviving spouse, seeks service connection for cause of the Veteran's death.  She essentially contends that the Veteran's service-connected diabetes mellitus type II caused general impairment of the Veteran by making him less able to fend off sepsis which caused his death.  She also seeks burial expenses.  The Board will briefly address preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants for VA benefits.  In addition, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

In a May 2005 letter from the RO, the appellant was apprised generally of the information and evidence necessary to establish her claim for burial benefits; of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  Accordingly, this notice complied with the VCAA requirements with respect to the claim for burial benefits.

The May 2005 letter informed the appellant of the evidence and information necessary to establish her claim for service connection for DIC benefits based on a disability that was service-connected and, but did not inform her of the conditions for which the Veteran was service-connected and it did not inform her of how to substantiate a claim based on a disability that was not service-connected.  The Board finds, however, that the appellant was not prejudiced because she had actual knowledge that the Veteran was service-connected for diabetes mellitus.  See December 2006 notice of disagreement.  In addition, the Veteran was informed in the letter that "[I]n support of your claim for DIC, we need evidence showing the Veteran died in service or medical evidence showing that the Veteran's service connected conditions caused or contributed to the Veteran's death."  

The record shows that VA has obtained relevant VA treatment records that pertain to the Veteran and the record includes private treatment records provided by the appellant.  The Board notes that the private treatment records have not been reviewed by the RO.  The appellant, however, waived her right for that review in an August 2008 submission and she has requested that the Board review the evidence without the RO's prior consideration.  In addition, the appellant waived her right to a hearing before a Veterans Law Judge in the October 2007 VA Form-9 substantive appeal.  

The Board grants the benefits for cause of the Veteran's death and for burial benefits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to assist or the duty to notify, any error as to those claims is rendered harmless.  The Board will proceed to adjudication of the appellant's claims.

Preliminarily, the record shows that the Veteran served on active duty from May 1967 to April 1970.  The Veteran and the appellant were married in 1996 and remained married until the Veteran's death in May 2005.  The Veteran's certificate of death states that the cause of death was (1) cardiovascular collapse and (2) septic shock.  At the time of his death, the Veteran was service-connected for diabetes mellitus type II evaluated as 20 percent disabling; peripheral neuropathy of the right and left legs evaluated as 10 percent disabling each; and erectile dysfunction evaluated as noncompensable or 0 percent disabling.  In addition, following the Veteran's death, the RO determined after a judicially mandated review of the Veteran's claims file that he was entitled to an earlier effective date for service connection of diabetes mellitus beginning January 31, 1994, at the 20 percent disability rating.  

Cause of death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused, or substantially or materially contributed to, the veteran's cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

The appellant generally contends that the Veteran's service-connected diabetes mellitus type II substantially and materially contributed to the Veteran's cause of death.  In support of her contention, the appellant has submitted the June 2008 letter of Dr. A.A., M.D., a physician who treated the Veteran in an intensive care unit just prior to his death.  Dr. A.A. stated that just before his death, the Veteran was treated for "multiple medical problems including but not limited to septic shock, hepatic cirrhosis, congestive heart failure, diabetes mellitus type II, and gastrointestinal stromal tumor."  Dr. A.A. further stated that:

 . . . diabetes mellitus is well-known to adversely affect the immune system, causing poor healing.  According to Harrison's Principles of Internal Medicine, "Diabetes affects almost every system in the body . . . infections . . . tend to be more severe.  This may be due to impaired leukocyte function." [citing page 1997].  

Dr. A.A. continued that it was also "well-documented in the medical literature that diabetes affects multiple organs including the kidneys, brain, heart, nervous system, skin, and immune system."  Dr. A.A. concluded that the Veteran's "diabetes resulted in general impairment of his health, rendering him much less able to fend off his severe illness, thereby contributing to his death."  Accordingly, Dr. A.A. stated that "[I]t is my medical opinion that [the Veteran's] diabetes indeed contributed substantially to his death."  The Board observes that Dr. A.A. specifically referred to the language of 38 C.F.R. § 3.312 in stating his opinion and deemed the Veteran to be a classic example of a Veteran whose service-connected disability substantially contributed to his death.  The appellant also submitted a November 2006 letter from Dr. A.A. in which he stated that "[I]t is my medical opinion that his [the Veteran's] diabetes mellitus likely contributed to his death by further suppressing his already taxed immune system."  

The appellant also submitted private hospital treatment records that show treatment of the Veteran in his last days.  The records establish that physicians were treating the Veteran's diabetes with continued injections of insulin and that despite those injections, the Veteran's blood and urine analysis glucose laboratory results showed levels that were flagged to be excessive.  Laboratory results showed blood glucose readings in the range of 360 milligrams per deciliter [mg/dl] and a urinalysis showed urine glucose at 100 mg/dl.  A June 2005 hospital course note indicates that "the patient expired of septic shock and fulminant hepatic failure," and that the Veteran "had a history of carcinoma, hepatitis B, C and had recently had (sic) become septic from an infection."

The record also includes the March 2006 letter of Dr. H.K., M.D., who treated the Veteran for gastrointestinal stromal tumor of the pancreas.  Dr. H.K. stated that the Veteran was admitted for treatment of acute pancreatitis and expired of "septic shock and fulminant hepatic failure."  Dr. H.K. further noted that the veteran had "poorly controlled diabetes," and opined that it "might" have been a contributing factor to the sepsis.

A June 2005 note by a VA physician states that the Veteran's death certificate indicates that he died of cardiovascular collapse and septic shock, and that the appellant was requesting that the physician provide an opinion that the diabetes could have contributed to the Veteran's death.  The physician stated that "[T]here is no way that I can be sure of that, but the [Veteran] was a diabetic on insulin." 

An October 2006 opinion provided by a VA physician notes that review of the Veteran's VA claims folder showed that the Veteran had a "diagnosis of hepatitis C and hepatitis B with liver cirrhosis, diabetes mellitus type 2 and lumbar stenosis," and that he was diagnosed with a tumor on the pancreas.  The physician noted that "[T]he medical record indicates the [Veteran's] diabetes type 2 was poorly controlled with blood sugar levels of 360."  The examiner noted Dr. H.K.'s opinion that the Veteran's diabetes could be a contributing factor to the sepsis that caused the Veteran's death, and provided an opinion "that the cause of death was the result of the neoplasm at the head of the pancreas."  There is no explanation for why diabetes did not contribute to the Veteran's death, and there is no rationale for the opinion provided.  There is no indication in the examiner's report that he reviewed private medical records that are now included in evidence.

The Board is charged with the duty to assess the credibility and weight given to evidence in a claim for entitlement to service connection.  See Madden v. Gober, 125 F.3. 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds that Dr. A.A.'s opinion is the only opinion of record that explains a rationale for the conclusion reached.  Dr. A.A.'s assessment is supported by the evidence of record that the Veteran continued to have poorly controlled diabetes.  The laboratory records that were reviewed by Dr. A.A., and not by the October 2006 examiner, show blood glucose levels that, as characterized by the October 2006 VA physician, were evidence of poorly controlled diabetes; in May 2005 the levels were reported to be about 360 mg/dl.  Other reviewing physicians also noted uncontrolled diabetes.  In contrast, the opinion of the October 2006 examiner noted that VA treatment records, but apparently not the private medical records, were reviewed and provided an opinion, but there is no rationale provided.  Indeed, the cause of death stated on the death certificate is not what the VA examiner opined was the cause of death, and yet there is no explanation for the opinion or an explanation which reconciles the opinion with the death certificate.  

The Board thus finds that Dr. A.A.'s opinion that the Veteran's service-connected diabetes mellitus contributed to his cause of death is more probative than the contrary opinion proffered by the October 2006 VA examiner.  Accordingly, the Board finds that the preponderance of the evidence supports a conclusion that the Veteran's service-connected diabetes substantially or materially contributed to his cause death.  For that reason, the Board finds that service connection for the Veteran's cause of death is warranted.

Burial expenses

Funeral and burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2011).   Surviving spouses are entitled to burial allowances at differing rates when certain conditions are met. Specifically, if a Veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307 (West 2002 and Supp. 2011); 38 C.F.R. § 3.1600(a) (2011). 

The Board has just granted the appellant's claim for service connection for cause of death.  Accordingly, the claim for service-connected burial benefits is also warranted.


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.

Entitlement to service-connected burial benefits is granted.


REMAND

Accrued benefits 

The appellant has claimed entitlement to accrued benefits.  When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  

The record includes a March 31, 2005, rating decision which continued 10 percent disability ratings for bilateral lower extremity peripheral neuropathies, denied service connection for a gall bladder condition and denial of a claim to reopen a service connection claim for lumbar spine arthritis.  The record does not include a notice of disagreement or a statement of the case (SOC) regarding those issues.  In addition, the record includes a May 19, 2004, rating decision that granted service connection for nonproliferative diabetic retinopathy, evaluated as 10 percent disabling effective March 29, 2004; granted service connection for erectile dysfunction, evaluated as noncompensable effective March 31, 2004; and, granted SMC for loss of use of a creative organ effective March 31, 2004.  The record also does not include a notice of disagreement or SOC addressing these issues.  The Board further observes that the RO mailed the May 2004 rating decision on June 3, 2004.

During the pendency of the appeal, the Court has held that once a rating decision has been issued and a veteran dies before the expiration of the statutory one-year period for an appeal to be filed, the veteran's spouse's claim for accrued benefits filed within that one-year period ensures those claims remain pending.  See Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The appellant's claim was received by VA within the one-year period after the March 2005 rating decision, and her claim was received before the one-year period that began on June 3, 2004 expired.  Thus, the claims were, for purposes of accrued benefits, pending claims when the Veteran died.

Because the Taylor decision was issued after the October 2006 rating decision on appeal, the Board finds that it would be prejudicial to the appellant if the Board proceeded to a decision without providing the RO an opportunity to adjudicate the claims for accrued benefits in light of the Court's holding in Taylor v. Nicholson.  


Bilateral lower extremity peripheral neuropathy

The March 2005 rating decision continued a 10 percent disability rating for each lower extremity peripheral neuropathy.  The Veteran was granted service connection for bilateral lower extremity peripheral neuropathy in a February 2004 rating decision which evaluated the disabilities as 10 percent disabling effective January 6, 2004, based on an October 23, 2003, VA outpatient treatment note dated October 23, 2004, indicating a diagnosis of peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus and, a January 6, 2004, treatment note indicating sensory deficit in both feet based on monofilament neurological testing.  In a September 2004 statement, the Veteran stated that he experienced more tingling in his right leg and experienced the same problem in his left.

Service connection for gall bladder disorder

The Veteran sought service connection for a gall bladder disorder, contending that he had a gall bladder condition that began during service at Fort Gordon, Georgia.  See December 2004 Veteran's Statement.  

New and material evidence

The Veteran was denied entitlement to service connection for a low back disorder in a September 1988 rating decision.  The Veteran contended in a September 2004 statement that he had not been able to work for about 15 years due to back problems.  His contention was treated as a claim to reopen the previously denied claim.  


Increased disability rating and earlier effective date for nonproliferative diabetic retinopathy

The Veteran was granted service connection for nonproliferative diabetic retinopathy.  The disability was rated as 10 percent disabling effective March 29, 2004.  

Compensable disability rating and earlier effective date for erectile dysfunction

The Veteran was granted service connection for erectile dysfunction which was rated to be noncompensable, effective March 21, 2003.  The examiner noted that the Veteran had been unable to obtain or sustain an erection for about two years prior to the April 2004 VA examination.

Higher level of special monthly compensation beyond level K for loss of use of a creative organ and  an earlier effective date for SMC

The Veteran indicated he had symptoms of erectile dysfunction for about two years prior to April 2004.  The Veteran's claim for service connection for erectile dysfunction was received by VA on March 31, 2003.

VA Records

Finally, review of the medical evidence shows that the Veteran sought advice from VA surgeons regarding the viability of a surgical removal of his gallbladder.  After learning that those physicians determined that he was not in a condition to undergo such surgery, treatment notes indicate that the Veteran intended to travel to Birmingham to obtain a second opinion.  It is unclear whether the Veteran intended to seek advice from a different VA physician or whether he intended to seek an opinion from a private physician.  In any case, the RO should ensure that the Veteran's VA claims folder includes all treatment records that pertain to him, including those that may be at VAMC Birmingham or other VA facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all VA treatment records that pertain to the Veteran that are not already associated with the Veteran's VA claims folder are included in the claims folder, including those dating from January 2005.

2.  Adjudicate, by way of a rating decision, the claims for accrued benefits for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity; service connection for a gall bladder disorder; whether new and material evidence has been submitted to reopen a previously denied claim for service connection for arthritis of the lumbar spine; entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy; entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy; entitlement to an initial compensable disability rating for service-connected erectile dysfunction; entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction; entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ; entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ, all pursuant to Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

3.  If any claims remain denied issue the appellant and her representative a supplemental statement of the case and provide an appropriate period of time for a response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


